     Case 2:18-cv-14173-JLL-JAD Document 9 Filed 10/26/18 Page 1 of 1 PageID: 44


                                                   UNITED STATES DISTRICT COURT
                                                      DISTRICT OF NEW JERSEY

Fedra Zuntnaga

                     Ptaintiff(s)                                         Civil Action    No.   2:L8-cv -14L7 3-ILL-I AD


           v.



United Airlines,Inc.
                     Defendant( s)




                                                 REQUEST BY LOCAL COUNSEL FOR
                                                    PRO HAC VICE ATTORNEY
                                            TO RECEIVE ELECTRONIC NOTIFICATION

         Request is he reby made by local counsel for pro hac vice counsel to receive electronic notification in the within
matter, and it is represented that:

           l.        An order of the Court granting a motion to         appear     pro hac vice in the rvithin matter has been entered: and

           2.        If admission was granted after March 22.2005, the Admission Fee. in the amount of $150, pursuant to
                     L.Civ.R. l0l .l (c)(3), has been paid to the Clerk of the Court.




                                                                Signature of Local Counsel




PRO HAC VICE ATTORNEY INFORMATION:



Name:
                       Kristin L. Martin

                       McCracken, Stemerman & Holsberry, LLP
Address:

                       595 Market Street, Suite 800

                       San Francisco,        CA     94105




e-Mail:                klm@msh.law
                     (one email address only)

Instructions for LOCAL COUNSEL for fitins:

l.   Select the Case Type   (Civil) from the menu bar at the top of your screen.
2. Click on Notices.
3. Select the event. Notice of Pro Hac Vice to Receive NEF.
4. Enter the case for which the Request is being filed.
5. Select the PDF document to file.
6. Proofread the docket text.
7. Submit the Request to ECF by clicking the NEXT button.
                                                                                                                                DNJ-CMECF-OO2
